Citation Nr: 1301663	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  96-47 697	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increase in the "staged ratings" assigned for a left hip disability (30 percent prior to January 27, 1998, and from April 1, 1999, to July 11, 2000, from January 1, 2002, to December 15, 2003; 50 percent from March 1, 2005, to February 20, 2007, and from April 1, 2008, to October 23, 2008, and 30 percent from October 23, 2012). 

2.  Entitlement to an increase in the "staged ratings" assigned for a right hip disability (30 percent prior to May 17, 1999, and from July 1, 2000, to June 26, 2011; and 50 percent from June 27, 2011).  

3.  Entitlement to a rating in excess of 20 percent for a lumbosacral strain with degenerative changes. 
REPRESENTATION

Appellant represented by: Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1985 to December 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 1996 and subsequent rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In January 1997, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  In September 2003, July 2009, and in August 2011, the case was remanded for additional development and to satisfy notice requirements. 

At various times during the appeal period the Veteran's hip disabilities have each been rated 100 percent disabling , either under 38 C.F.R. § 4.30 (based on a need for convalescence) or under 38 C.F.R. § 4.71 , Code 5054 (as a schedular rating provided for 1 year following implantation of a prosthesis).  As the left hip disability was assigned the maximum rating possible during the periods of January 27, 1998, to April 1, 1999; July 12, 2000, to December 31, 2001; December 16, 2003, to April 30, 2005; February 21, 2007 to March 31, 2008; and October 24, 2008, to October 22, 2012, those periods are not for consideration herein.   As the right hip disability was assigned the maximum rating possible from May 17, 1999, to June 30, 2000, that period of time is not for consideration herein.   

As was explained in the August 2011 remand, the Board Veteran is pursuing these claims and appeal pro-se.   

The claims of service connection for surgical scars of the both hips and entitlement to special monthly compensation prior to June 27, 2011, are raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal (to include the matter of entitlement to a total rating based on individual unemployability (TDIU) rating prior to January 27, 1998, and from April 1, 2008, to May 1, 2008 ) is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further notice to the Veteran and development of the record are necessary to satisfy VA's duties to notify and assist the Veteran in the development of facts pertinent to the claims on appeal.  

The July 2009 remand by the Board instructed that the Veteran be sent a letter "providing him the complete notice required under the [Veteran's Claims Assistance Act of 2000] VCAA, and specifically the notice required in increased compensation claims, as outlined by the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)." The Board further instructed that he be provided both the prior and the revised criteria for rating disabilities of the spine.  A VCAA notice letter was issued in July 2009.  

The Board's August 2011 remand noted that the July 2009 letter did not notify the Veteran of the criteria for rating disabilities of the hip or of the prior criteria for rating disabilities of the spine; he was provided only a copy of the revised criteria for rating spine disabilities, and that correspondence from AMC to the Veteran also did not provide him the specific notice requested by the Board.  Although the United States Court of Appeals for the Federal Circuit has since vacated the Court's decision in Vazquez-Flores and held that specific notice of rating criteria (and alternative diagnostic codes) is not required in increased rating claims, the Board found that it was not apparent from the record that the Veteran (who is a pro se appellant) is aware of what is required to substantiate his claims.  The remand sought corrective notice. 

In August 2011 the RO sent the Veteran another VCAA notice; however, such letter did not contain the  criteria for rating disabilities of the hip or the prior criteria for rating disabilities of the spine.  The Board notes that in the claims file there are documents titled "How We Decide the Percentage of Disability" with criteria for rating limitation of thigh flexion, impairment of the thigh, and traumatic arthritis.  There is no indication these were sent to the Veteran; in fact, the record suggests otherwise.  Corrective notice is necessay.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's July 2009 remand, also instructed the RO to arrange for any further development suggested by the records received, to include a contemporaneous VA examination, if necessary.  The Veteran has not been afforded a VA examination for his right hip disability since 1997 (a 1999 examination included only a cursory review).  The January 2010 VA examination was for the left hip disability only (and the claims file was not available).  On VA spine examination in May 2010; the examiner noted that the claims file was reviewed in its entirety.  However, while the appeal was in remand status, an "old comp file" sought by the August 2011 Board remand was secured.  As this was after the May 2010 spine examination, that examination (and opinions offered) was based on an incomplete history of the disability.   

Furthermore, the criteria for rating disabilities of the spine provide that compensable neurological manifestations of lumbosacral disc disease are to be separately rated.  It is not clear from the current record whether or not the Veteran's service- connected lumbosacral strain has compensable neurological manifestations; further examination is needed to address that question.  

It is also not clear whether complete pertinent surgical and follow-up treatment records are associated with the record.  VA treatment records dated in December 2008 note a surgical history of revision of a left total hip arthroplasty on December 21, 2007.   A July 2012 VA outpatient treatment record (in Virtual VA) shows the Veteran had right hip surgery at Baylor Hospital on March 1, 2012.  Records of these procedures and of follow-up treatment are not associated with the claims file.  Such records are likely to contain information pertinent to the matters at hand, and must be secured.   38 C.F.R. § 3.159(c)(1).  

The Veteran's cooperation (providing releases) will be needed for development for any private records.  He is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include indentifying information and releases for private medical records) is not furnished within a year after the date of request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

The most recent [VA] treatment records in Virtual VA (from Bonham VAMC) are dated in July 2012. Updated records of any VA treatment the Veteran has received for the disabilities at issue since are pertinent evidence (constructively of record) that must be secured.  38 C.F.R. § 3.159(c)(2).

The Board notes that a copy of a November 2012 rating decision sent to the Veteran was returned as undeliverable.  His current address must be verified for the record. 

Finally, governing caselaw provides that when the matter of entitlement to a TDIU rating is raised in the context of  an increased rating claim, it becomes part and parcel of such claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for a TDIU rating was clearly raised by the Veteran at the January 1997 RO hearing.  Such rating  has been in effect at various times during the appellate period.  However, TDIU was not awarded for any period prior to January 27, 1998, or from April 1, 2008, to May 1, 2008.  The record reflects that the Veteran has not worked since 1992.  Consequently, the matter of entitlement to additional periods of  TDIU rating requires adjudicatory action

Accordingly, this case is remanded for the following:  

1.  The RO must ascertain the Veteran's correct current address, and all correspondence to him must be at that address.   
2. The RO must (as the Board's previous remands instructed) provide the Veteran notice that includes the prior and the revised criteria for rating disabilities of the spine and the criteria for rating disabilities of the hip.  He should also be notified of what is needed to substantiate a claim of entitlement to a TDIU rating prior to January 27, 1998, and from April 1, 2008, to May 1, 2008.  He should be afforded ample opportunity to respond. 

3.  The RO must secure for the record all outstanding records of all evaluation and treatment (surgical, follow-up, and diagnostic studies) the Veteran has received for the disabilities at issue, to specifically include records of the surgery on December 21, 2007 (for revision of left hip total arthroplasty) and  records of follow-up treatment; records of the revision of a right hip total arthroplasty performed at Baylor Hospital on March 1, 2012, and any records of follow-up treatment; and VA outpatient treatment records from the Bonham, Texas, VAMC from July 2012 to the present.   If any records specifically identified are not located, the scope of the search must be noted in the claims file.   

4.  After the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to ascertain the severity of his service connected bilateral hip and lumbosacral strain disabilities.  The record must be reviewed by the examiner in conjunction with the examination, and any indicated studies (e.g., to assess any neurological manifestations) should be completed.  

The examiner should describe all findings (to include range of motion studies) in detail.  The examiner should perform repetitive range of motion testing of the hips and lumbar spine and also comment on the degree of limitation of function of the hips and spine, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  

Regarding  lumbosacral strain, the examiner should note (and ascertain the duration of) any incapacitating episodes (bed rest prescribed by a physician) of intervertebral disc syndrome.  The examiner should also ascertain whether or not the Veteran has degenerative disc disease of the lumbar spine, whether such is part and parcel of, or was caused or aggravated by, the Veteran's service-connected lumbosacral strain with degenerative changes, and whether there are any neurological manifestations of  lumbar disc disease.  If so, their nature, severity, and associated impairment of function should be noted. .  If a neurological consultation is deemed necessary, such should be arranged. 

The examiner must explain the rationale for all opinions.

5.  The RO should then review the record and readjudicate the claims on appeal.  The readjudication must include determinations as to whether thoracolumbar disc disease is part and parcel of (or secondary to) the service connected lumbosacral strain disability at issue; whether there are any separately ratable neurological manifestations; and whether or not any further pathology is part and parcel of/secondary to the lumbosacral strain.  The RO should also develop and adjudicate the matter of entitlement to a TDIU rating prior to January 27, 1998, and from April 1, 2008 to May 1, 2008.  (The Veteran should be advised that such matter will only be before the Board if he perfects an appeal of a negative determination.)  If any benefit sought remains denied, the RO should issue an appropriate supplement statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

